Citation Nr: 1626734	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder on a direct basis.

2.  Entitlement to service connection for a right knee disorder as secondary to left knee traumatic arthritis, formerly residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980, from January 1981 to January 1984, and from April 1984 to April 1988. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of this hearing has been associated with the claims file. 

The appeal was previously before the Board in September 2015, at which time the Board issued a decision that reopened and denied the Veteran's claim for entitlement to service connection for a right knee disorder, to include right knee arthritis, including on a secondary basis, and that remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  However, following the Board's decision, the Veteran timely appealed the Board's denial of service connection of the right knee to the U.S. Court of Appeals for Veterans Claims (CAVC or the Court).  In March 2016, the CAVC granted an order for a partial remand consistent with terms set forth in a Joint Motion for Partial Remand (JMPR).  The March 2016 JMPR vacated the issue of entitlement to service connection for a right knee disorder, to include right knee arthritis, including on a secondary basis, but noted that the Board's remand of the psychiatric disorder was not before the Court and that that the Board's decision to reopen the claim for the right knee was a favorable determination not to be disturbed on appeal.  Therefore, the September 2015 Board decision to reopen the right knee claim, as well the  September 2015 Board remand for additional development of his claim for service connection for an acquired psychiatric disorder, have not been disturbed by the JMPR and are herein merely incorporated by reference.  

The Board notes that, following the issuance of the Court's Order for partial remand consistent with the terms of the JMPR, the Veteran was provided with a notice letter in April 2016 and an opportunity to submit additional argument and/or evidence in support of his appeal.  

To the extent that additional VA treatment records were associated with the Veteran's electronic record in the Veterans Benefits Management System (VBMS) in May 2016 (after both the Board's September 2015 decision and the March 2016 JMPR), these treatment records are not pertinent to the Veteran's claim for entitlement to service connection for a right knee disorder on a direct basis.  Rather, the additional treatment records merely reflect continuing treatment for right knee complaints, which is duplicative of previous VA treatment records already reviewed and considered, and are irrelevant to the question of in-service etiology or nexus.  As such, these records are deemed not pertinent with regard to the Veteran's claim under a theory of direct service connection, and the Board may proceed with an adjudication of the right knee claim on this limited basis without having to remand for the Agency of Original Jurisdiction (AOJ) to consider the new VA treatment records in the first instance under 38 C.F.R. § 20.1304.

However, the issue of entitlement to service connection for a right knee disorder as secondary to the Veteran's service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not raised any procedural arguments in response to the Board's vacated September 2015 decision to the extent that it denied entitlement to service connection for a right knee disorder under the theory of direct service connection.  

2.  A right knee disorder, to include arthritis, is not shown to be casually or etiologically related to any disease, injury, or incident during service, and was not manifested within one year from discharge from service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disorder, to include right knee arthritis, on a direct basis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the onset, the Board notes that, upon appeal to the U.S. Court of Appeals for Veterans Claims (CAVC or the Court), the Veteran and his attorney did not argue any procedural deficiencies with respect the Board's September 2015 decision to deny service connection for a right knee disorder under the theory of direct service connection.  Rather, the JMPR solely discussed how the Board relied on an inadequate VA examination that failed to include an adequate rationale with regard to the opinion regarding aggravation as it pertained to a theory of service connection on a secondary basis.  

In Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015), the Federal Circuit affirmed a decision of the CAVC that refused to consider the appellant's argument, that he had been denied a right to a hearing, because it had not been raised either in a prior CAVC appeal or to the Board during the intervening proceedings.  In doing so, the Federal Circuit acknowledged that the doctrine of issue exhaustion was appropriate both before the Board and the CAVC in certain circumstances.  Id. at 1378-80. However, the Federal Circuit also noted that the Board has a special obligation to read filings, whether submitted by counsel or pro se, liberally.  Id. at 1380.  The Federal Circuit then analyzed what constituted a liberal construction for these purposes, stating:  "There is a significant difference between considering closely-related theories and evidence that could support [an Appellant's] claim for disability benefits and considering procedural issues that are collateral to the merits."  Id. at 1381.  The Federal Circuit stated that, for procedural issues, a Veteran's 

interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.  Under such circumstances, the failure to raise an issue may as easily reflect a deliberate decision to forgo the issue as an oversight.  Having initially failed to raise the procedural issue, the veteran should not be able to resurrect it months or even years later when, based on new circumstances, the veteran decides that raising the issue is now advantageous.  

Id.  Accordingly, the Federal Circuit held that "the Board's obligation to read filings in a liberal manner does not require the Board or the [CAVC] to search the record and address procedural arguments when the veteran fails to raise them before the Board."  Id.   

Therefore, the Board will again deny service connection for the right knee-on a direct basis only-consistent with excerpts taken from the vacated September 2015 decision's denial of a right knee disorder under the theory of direct service connection.  

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 
38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The standard letters, dated in April 2007 and September 2009, satisfied the duty to notify provisions regarding the original claim of service connection for a right knee disorder filed in March 2007 and the reopened claim filed in January 2009.

Next, VA has a duty to assist the Veteran in the development of the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Concerning the right knee claim\, the Veteran's service treatment records, post-service treatment records, lay statements and hearing testimony are in the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board observes that examinations were provided to develop the original claim filed in March 2007.  38 C.F.R. § 3.159(c)(4)(iii).  
 
As noted above, the Veteran testified at a Video-Conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  Moreover, with respect to the Veteran's hearing, the undersigned VLJ identified the issues on appeal, identified the bases for the prior denials, and identified the evidence necessary to substantiate the claims.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 
23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

Service Connection - Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a)(2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran is seeking service connection for a right knee disorder, to include arthritis.  For each of the Veteran's periods of military service, with his last period of service ending in April 1988, the service treatment records reveal no complaint, diagnosis, or treatment regarding the right knee.

The earliest evidence indicating a diagnosis of a right knee disorder is the VA treatment records from the Orlando VAMC dated in March 2008.  These records indicate that the Veteran described an onset pain beginning in 1985, which was greater in his left knee, and was examined by VA.  The VA examiner reviewed earlier dated diagnostic imaging consisting of an April 2007 X-ray of the right knee, which showed no evidence of a fracture or dislocation, unremarkable soft tissue structures, and a prominent patellar spur extending into the quadriceps tendon; and, a February 2008 MRI, which revealed a negative MRI of the right knee.  Upon physical examination of the right knee, the VA examiner detected crepitus and tenderness, medially, but no evidence of effusion, deformity, valgus or varus.  The Veteran demonstrated right leg flexion limited to 90 degrees, and zero degree of extension with no lag.  The Valgus and Varus stress tests were positive, as were the Lachman's and McMurray's tests.  The assessment was of degenerative joint disease (DJD) of the right knee.

VA outpatient treatment records dated in December 2009 and January 2010 indicated that the Veteran received injections into both knee joints for pain; and the diagnosis included osteoarthritis of the knees.

The Veteran was provided with a VA examination in February 2010.  The Veteran related that he developed bilateral knee pain secondary to physical training in service in 1983.  The examiner observed from a review of the Veteran's medical records that he had no sick calls for injury or complaint regarding the right knee in service, but he was treated for left knee pain while in service, and underwent a left knee debridement in 2008 at the Orlando VAMC.  The examiner noted that the Veteran showed X-ray evidence of osteoarthritis of the knees.  

Further, the service treatment records have shown that the Veteran had a left knee condition while in service, and his right knee osteoarthritis did not appear until March 2008.  Inasmuch as there was no evidence of any signs or symptoms of a right knee condition in service or within one year of discharge from service, and no competent evidence that any current disease or disability of the right knee is related to service, the Board finds no basis for a favorable disposition of the Veteran's right knee claim on a direct basis.

In making the determination in this case, the Board has also made a careful and considered review of the evidence of record, including the Veteran's contention of in-service incurrence.  In this context, the Board concludes that the evidence of record does not support a finding that any right knee disorder, including arthritis, originated during service.  Here, the service treatment records (for each of the periods of service) lack a report of any right knee complaints or symptoms during service.  The record does include multiple service treatment records reflecting that the Veteran sought treatment for other complaints, including recurrent left knee pain and upper respiratory infections.  Presumably, if in fact the Veteran were having right knee problems in service, it would be reasonable to expect that he would have sought treatment for them.  Instead, the record is replete with evidence showing that the Veteran did not complain of or seek treatment for the right knee until he sought treatment in 2007-2008 for right knee pain, which was later diagnosed as right knee arthritis.  Although the Veteran maintains to the effect that his onset of right knee pain began in either 1983 or 1985 from physical training, such statements are at variance with the service treatment records that reveal no complaint of right knee pain at that time (or any other time) during service, including at the time of the separation examinations in December 1983 and July 1988.  Hence, the Board determines that its conclusion is more in keeping with the record as a whole, which does not indicate that any right knee disorder, to include arthritis, had a causal connection or was associated with the Veteran's active military service.

The Board acknowledges the multiple statements the Veteran has made to his VA treatment providers in which he asserted that he had an onset of right knee pain due to physical training in service; and, in reaching its conclusion, the Board is not asserting that the Veteran was less than truthful to his medical providers.  Rather, the Board has determined that such statements of in-service symptoms of the right knee were inaccurate recollections of a history that occurred approximately three decades earlier, when compared against the service treatment records that do not indicate an onset or continuing symptoms of any right knee disorder during and since the Veteran's periods of service; and, as such, they are unreliable and thus not credible.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Rather, the current lay statements are found to lack credibility because they are inconsistent with and directly contradicted by the other lay and medical evidence of record, which shows that the Veteran did not, in fact, suffer from right knee symptoms until many years after service.

Thus, there appears to be no factual premise for the Board to consider whether any presently existing right knee disorder, including arthritis, was directly incurred in service.  This is so because, as previously discussed above, the Board has rejected the Veteran's accounts of having had an in-service onset of right knee symptoms, as inaccurate, unreliable, and thus not credible.

In light of the above, the Board observes that there is no basis upon which to obtain a medical opinion that addresses a direct causal link to service, because obtaining such an opinion would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540,546 (1991)(concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  There is simply nothing under the law that requires a VA medical opinion to be obtained when the result cannot provide a basis to grant to the claim (in light of the adverse credibility findings above).  Simply put, a VA opinion in this instance would be an exercise in futility when the evidence in support of the in-service incurrence of right knee symptoms has been rejected as not credible.  Hence, to the extent that the reports of VA examination do not contain an etiology opinion addressing a direct causal link to service, the Board determines that such an error is harmless, because the Veteran has not made a sufficient showing to entitle him to such a medical opinion concerning his claim of service connection for a right knee disorder.  38 U.S.C.A. § 5103A(d)(1)-(2) (West 2014; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Accordingly, the benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim of service connection for any right knee disorder, to include arthritis, on a direct basis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The appeal is denied.


(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for a right knee disorder on a direct basis only is denied.  


REMAND

With regard to the Veteran's claim for entitlement to service connection a right knee disorder on a secondary basis, a remand is necessary for additional development consistent with the terms set forth in the March 2016 JMPR.

Specifically, it was determined that the Board erred when it relied upon an inadequate VA examination.  In particular, "the February 2010 VA examiner's opinion regarding aggravation failed to include an adequate rationale."  It was explained:

The examiner failed to explain how the right knee osteoarthritis is a "stand-alone entity" to the extent that it would not be aggravated by Appellant's service-connected left knee condition. . . .  Also, in rendering an opinion as to aggravation, the examiner appeared to cite only to literature that addressed causation.

Accordingly, a remand is warranted so that an adequate opinion can be obtained regarding secondary service connection, especially as it pertains to the theory of aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that service connection on a secondary basis is warranted when a current disability is either caused or aggravated by a service-connected disability).

Accordingly, the case is REMANDED for the following actions:

1.  After accomplishing any development deemed necessary, obtain an addendum opinion regarding the Veteran's right knee disorder as secondary to his service-connected disability of left knee.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. any relevant records contained in the paperless claims files in the VBMS and/or Virtual VA] must be provided to and reviewed by the examiner.

(a) The examiner must specifically address the question of whether it is as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed right knee disorder is caused by the Veteran's service-connected left knee traumatic arthritis, formerly residuals of a left knee injury.  In doing so, the examiner should consider and discuss (1) a July 2015 treatment report indicating that "[d]ue to his underlying back and knee issues, the patient uses a walking cane that is mostly used on his left side" and (2) a December 2015 VA treatment record noting that the Veteran "walked with a cane, antalgic gait due to knee pain."

(b) The examiner must specifically address the question of whether it is as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed bilateral knee disorder is aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected left knee traumatic arthritis, formerly residuals of a left knee injury.  In doing so, the examiner should consider and discuss (1) a July 2015 treatment report indicating that "[d]ue to his underlying back and knee issues, the patient uses a walking cane that is mostly used on his left side" and (2) a December 2015 VA treatment record noting that the Veteran "walked with a cane, antalgic gait due to knee pain."

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

2.  Thereafter, readjudicate the issue of service connection for a right knee disorder as secondary to the Veteran's service-connected left knee disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


